Title: To Benjamin Franklin from Martha Johnson, 26 January 1768
From: Johnson, Martha
To: Franklin, Benjamin


Honoured Sir
Letchlade, Janry the 26 1768
I take this opertunety to write to you hopeing to find you in good helth as I am at present but as to Samey he is very ill but I think he is a littel better. I am jest arived at letchlade with my Brother in law and am in hopes to have our matters setteled in a boute a week so as to git into my shop, I have no Reason but to think that it will answer very well as my frends semes to Do every thing to obblige me and I hope I shall always Deserve thire favor I have Bought a Chees and shall send it by the waggener and it will be in town a friday night and I hope you will Receive it safe and bag your acceptance my Best Respects to mrs. stevinson and miss franklin and samey gives his Duty to you and mrs. stevinson and his love to miss franklin and tempel and all the fameley. I am Dear Sir your most Humbel and Obedent sarvint
Martha: Johnson
 
Addressed: To / Dr. Franklin / Craven St. Charing / Cross / London
